AD VALOREM TAX — LIBRARIES The ad valorem tax levy for library purposes authorized by 65 O.S. 61 [65-61] (1971), is subject to the limitations of Article X, Section 9(a), Oklahoma Constitution.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: Is the ad valorem tax levy for library purposes authorized by 65 O.S. 61 [65-61] (1971), subject to the limitation of Article X, Section 9(a), Oklahoma Constitution? Title 65 O.S. 61 [65-61] (1971) provides in pertinent part: "The Excise Board of any county in this state is hereby authorized to make an annual levy not to exceed one-half of one mill on all taxable property of the county, which levy shall be in addition to all other levies authorized by law, for the purpose of providing funds to be used to establish, extend, operate, and maintain a county circulating library, and to employ help necessary in connection therewith." Article X, Section 9(a), Oklahoma Constitution, provides in pertinent part: "Except as herein otherwise provided, the total taxes for all purposes on an ad valorem basis shall not exceed, in any taxable year, fifteen (15) mills on the dollar, no less than five (5) mills of which is hereby apportioned for school district purposes, the remainder to be apportioned between county, city, town and school districts, by the County Excise Board, until such time as a regular apportionment thereof is otherwise provided for by the Legislature." This same question was answered in an opinion dated May 15, 1962, addressed to Mildred Meinders, County Attorney, Garvin County. That opinion held that an ad valorem tax levy pursuant to 65 O.S. 61 [65-61] (1961), cannot be in excess of the part of the fifteen mills that shall have been apportioned by the County Excise Board to a county under the provisions of Article X, Section 9, Oklahoma Constitution. For example, if the County Excise Board has apportioned five of the fifteen mills for county purposes, the levy for the library must be within the five mills so apportioned. We have reviewed the opinion and affirm the holding therein.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The ad valorem tax levy for library purposes authorized by 65 O.S. 61 [65-61] (1971), is subject to the limitations of Article X, Section 9(a), Oklahoma Constitution.  (Mike D. Martin)